 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      SEATTLE DIVISION

10   GENET NUGESE RODA,                                   Civil No. 2:20-CV-01638-BAT

11            Plaintiff,

12            vs.                                          ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned

16   case be reversed and remanded, pursuant to sentence four of 42 U.S.C. § 405(g), for further

17   administrative proceedings. On remand, the Administrative Law Judge will:

18      •     Further evaluate all opinion evidence, including the opinion of Tye Powers, M.D., and

19            articulate the persuasive value of those opinions in accordance with the new regulations,

20            explicitly addressing the factors of consistency and supportability.

21      •     Reevaluate subjective complaints and reassess the claimant’s residual functional capacity,

22            as needed.

23

24

     Page 1         ORDER - [2:20-CV-01638-BAT]
 1
        •     Further develop the record, including providing for a new hearing and issuing a new
 2
              decision.
 3
              Upon proper presentation, this Court will consider Plaintiff’s application for cost and
 4
     attorney’s fees under 28 U.S.C. § 4212(d).
 5

 6
              DATED this 28th day of May, 2021.
 7

 8

 9
                                                           A
                                                           BRIAN A. TSUCHIDA
                                                           United States Magistrate Judge
10

11

12

13
     Presented by:
14
     s/ Katherine B. Watson
     KATHERINE B. WATSON
15
     Special Assistant United States Attorney
     Office of the General Counsel
16
     Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
17
     Seattle, WA 98104-7075
     Telephone: (206) 615-2139
18
     Fax: (206) 615-2531
     katherine.watson@ssa.gov
19
     Of Counsel:
20
     JAMES E. BIELENBERG JR.
     Assistant Regional Counsel
21
     Office of the General Counsel
     Social Security Administration
22
     701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
23
     James.Bielenberg@ssa.gov
24

     Page 2      ORDER - [2:20-CV-01638-BAT]
